Citation Nr: 0014755	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  95-17 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits.



REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney



WITNESSES AT HEARINGS ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
Louisville, Kentucky, which denied the benefits sought on 
appeal.  The appellant, the surviving spouse of a veteran who 
had active service from May 1943 to December 1945 and died in 
May 1992, appealed that decision to the BVA and the case was 
referred to the Board for appellate review.

In a decision dated in November 1997 the Board affirmed the 
RO's denial of the benefits sought on appeal.  The appellant 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court) and in a February 1999 
Order, the Court granted the parties Joint Motion to Remand 
and vacated the Board's November 1997 decision.  The case was 
subsequently returned to the Board for additional proceedings 
consistent with the parties Joint Motion to Remand, and in 
August 1999 the case was remanded to the RO for additional 
development.  The case has subsequently been returned to the 
Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The veteran's death certificate showed he died in May 
1992 of an immediate cause of death of ischemic 
cardiomyopathy, which was due to or as a consequence of 
coronary artery disease, which was due to or as a consequence 
of atherosclerosis, with other significant conditions 
contributing to death, but not resulting in the underlying 
cause given as history of diabetes mellitus and 
hypothyroidism.

3.  At the time of the veteran's death service connection had 
not been established for any disability.

4.  Cardiovascular disease, diabetes mellitus and 
hypothyroidism were not manifest during service or within one 
year of separation from service.

5.  The veteran is not shown to have been exposed to mustard 
gas during service, and there is no competent medical 
evidence of a nexus or relationship between the disabilities 
that caused the veteran's death and service, including 
claimed exposure to mustard gas.

6.  There is no competent medical evidence of record that 
demonstrates that a disability of service origin caused, 
hastened, or materially and substantially contributed to the 
veteran's death.  

7.  The veteran was not continuously rated totally disabled 
for a period of 10 years or more immediately preceding his 
death, or for five years from the date of discharge from 
service.


CONCLUSIONS OF LAW

1.  Cardiovascular disease, diabetes mellitus, and 
hypothyroidism were not incurred in or aggravated by active 
service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.316 
(1999).

2.  The requirements for payment of Dependency and Indemnity 
Compensation benefits have not been met.  38 U.S.C.A. 
§§ 1310, 1318, 5107 (West 1991); 38 C.F.R. §§ 3.22, 3.102, 
3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant in this case is the surviving spouse of a 
veteran who had active service during World War II between 
May 1943 and December 1945.  The veteran died in May 1992 at 
the age of 68 of cardiovascular disease.  The appellant 
essentially contends that her husband's death is related to 
service.  In the appellant's Notice of Disagreement she 
specifically contends that her husband died from disabilities 
caused by exposure to mustard gas.  She relates that the 
veteran suffered from respiratory problems, brain 
deterioration, bone deterioration of the spine, a sexual 
dysfunction and a psychological disorder and that these 
disabilities were caused from mustard gas.  The appellant's 
representative has postulated a theory that the veteran was 
"hypothetically" totally disabled for a period of 10 years 
prior to his death.  It is asserted that the evidence of 
record supports one or both theories and thus the appellant 
is entitled to DIC benefits.

As a preliminary matter, the Board notes that the parties to 
the appeal to the Court appear to have agreed that the 
appellant's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  See Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, they have agreed that the appellant 
has presented a claim which is not implausible when her 
contentions and the evidence of record are viewed in the 
light most favorable to her claim.  As such, the Board is 
bound by this agreement, see Harris v. Brown, 7 Vet. App. 547 
(1995), and is satisfied that all relevant facts have been 
properly and sufficiently developed.


I.  Background

The evidence that was of record at the time of the Court's 
February 1999 Order was summarized in the November 1997 BVA 
decision and will be repeated in this decision.

On a claims application for benefits, the appellant asserted 
that the veteran had been exposed to mustard gas in service 
on July 13, 1943. 

Service medical records are negative for complaints, 
diagnoses, or treatment for heart conditions, to include 
ischemic cardiomyopathy, coronary artery disease, and 
atherosclerosis, or for hypothyroidism or diabetes mellitus.  
At service separation, blood pressure readings were within 
normal limits, and the heart was clinically evaluated as 
normal.  One burn mark was noted on the right arm; however, 
the veteran's skin was described as normal at the time of his 
separation examination.

Private medical records from Baptist Hospital reflect that 
the veteran was treated on multiple occasions for a 
psychoneurotic disorder, depressive reaction, to include 
shock therapies.  

Statement of earnings reflect that the veteran was working 
for the International Harvester Company in 1946.  A 1948 
income tax return reflects that the veteran paid a physician, 
medical insurance, and medical bills; the income tax return 
and personnel records reflect that the veteran received wages 
from four different companies that year.   

Private medical records from St. Anthony's Hospital reflect 
that the veteran was treated for various conditions, to 
include burns, a skin condition, angioneurotic edema, 
anxiety, and a duodenal ulcer, and bradycardia.  The heart 
was evaluated as normal in 1972.  During hospitalization in 
September 1974, an epidural injection was administered.  An 
attached handwritten note from the appellant states that 
during this procedure the veteran's heart began racing for 
the first time, and that she felt that these injections for 
back pain started the veteran's heart problems.  

Private medical records from Jewish Hospital reflect that the 
veteran was diagnosed and treated from 1983 to 1986 for 
organic heart disease, diagnosed as arteriosclerotic heart 
disease, coronary occlusion, and chronic atrial fibrillation, 
as well as for diabetes mellitus.  He was noted to have had 
two coronary artery bypass grafts with post-operative 
myocardial infection and post-infarction angina pectoris, and 
a permanent pacemaker.  

Private medical records from Methodist Hospital reflect that 
the veteran was treated between 1976 and 1979 for diagnoses 
of coronary artery disease with angina, and acute myocardial 
infarction, and cardiomegaly, as well as a back condition at 
L3-L4.      

Private medical records from Humana Hospital reflect that the 
veteran was treated in 1986 for cardiopulmonary arrest, 
organic heart disease, and diabetes mellitus.  In 1987, he 
received a pacemaker replacement.  In 1989, he was diagnosed 
with atrial flutter, atherosclerotic cardiovascular disease, 
history of cardiac arrest, diabetes mellitus, and back pain.  
He was treated in 1991 and 1992 for various conditions, to 
include wrist laceration and pneumonitis, congestive heart 
failure and ischemic cardiomyopathy, diuresis, 
hypothyroidism.  Records of the veteran's terminal 
hospitalization in April and May 1992 reflect treatment prior 
to the veteran's death in May 1992. 

Private medical treatment records dated in 1988 include 
impressions of marked degenerative disc disease at L5/S1 and 
mild atherosclerotic plaquing in the carotid vessels.  
Various private treatment records and physician letters from 
the 1970's to 1992 reflect that the veteran had various 
medical conditions, to include coronary artery disease dating 
to the 1970's, coronary bypass surgery in 1979, with a 
permanent pacemaker, and was being treated for congestive 
heart failure and various heart disorders, and a low back 
disorder. 

In lay statements dated in February 1993 and January 1996, 
[redacted] wrote that he was in service with the veteran, and 
that during basic training he and the veteran volunteered for 
a "gas test," which involved exposure in a gas chamber and 
"gas patches" applied to both arms, and that he still had 
the scars on his arms.

The appellant submitted photocopies of letters she received 
from the veteran during his service.  In a letter postmarked 
July 15, 1943, the veteran wrote that he had taken some 
"mustard gas shots" which immunized him to mustard gas, and 
for that reason he was required to stay in the barracks and 
out of the sun.

A January 1993 newspaper report states that a medical study 
found that more than 4,000 veterans had been exposed to large 
doses of mustard agents and Lewisite in wartime field and gas 
chamber experiments, and that the study had found direct 
links between the exposure and such diseases as respiratory 
and skin cancers, leukemia, sexual dysfunction, and 
psychological disorders. 

Various lay statements from friends and neighbors of the 
veteran state that the veteran was in good health prior to 
service and had a bad back after service in 1946. 

By decision in January 1969, the Board denied service 
connection for post-operative residuals of spinal fusion, 
finding that there were no complaints or treatment for the 
back during service, and the first clinical manifestations a 
chronic back condition were in a treatment report in 1955.  

The record reflects that during his lifetime the veteran did 
not claim service connection for any condition on the basis 
of mustard gas exposure in service.  At the time of the 
veteran's death, service connection had not been established 
for any condition. 

A certificate of death reflects that the veteran died on May 
[redacted], 1992 at the age of 68, as a result of ischemic 
cardiomyopathy.  Coronary artery disease, due to 
atherosclerosis, were listed as a significant conditions 
contributing to death but not resulting in the underlying 
cause of death; significant contributory conditions listed 
were a history of diabetes mellitus and hypothyroidism.

In a November 1994 letter, a private physician, R. J. 
Seebold, M.D., stated that he treated the veteran from 1953 
to 1976, and that his past medical history included, among 
other conditions, circulatory disorders, dilated blood 
vessels in the brain, and coronary artery disease in 1976 
with a myocardial infarction and coronary artery bypass 
grafting.  

In a November 1994 letter, a private physician, Glenn Morris, 
D.O., stated that he had known the veteran since 1974.  The 
list of medical conditions included coronary artery disease, 
with various treatments beginning in the 1970's, degenerative 
disc disease with spinal fusion, diabetes mellitus, 
hypothyroidism, and "[e]xposure to noxious substances while 
in the military via history only.  Pure medical records are 
unavailable secondary to his war ships being sunk during 
strategic commands in the Pacific." 

In a letter dated in May 1995, the appellant stated that when 
the veteran came home on leave in July 1943 he had a big sore 
on his arm.  

In a response dated September 1995, the National Personnel 
Records Center (NPRC), indicated that the veteran had 
undergone the standard gas mask/gas chamber training during 
his basic training, which he completed in July 1943.  NPRC 
noted that the veteran had two months of basic training at 
Great Lakes, Illinois, but no other duty there or at 
Bainbridge, and there was no indication of exposure to 
mustard gas. 

Newspaper articles received in November 1995 state that 
secret radiation-test experiments were begun in 1944, and 
that there was poor or non-existent record-keeping during 
this time.  

In a lay statement dated in March 1995, [redacted] stated 
that while working with the veteran in 1946 he witnessed him 
experiencing pain and difficulty with his back.  A lay 
statement by [redacted] related that the veteran was seeing 
a doctor in 1946 for a back condition.  

In a statement dated in August 1995, J. Michael Ray, M.D., 
stated that the veteran "was exposed to mustard gas during 
World War II.  He had multiple scars over his arms as a 
result of this."  He added that "[t]his was told to me 
historically and the scars were evident on examination."  

The appellant submitted an article regarding the attack on 
and loss of an LST 447 during World War II.  

During a personal hearing in November 1995, the appellant 
testified that upon reading a newspaper article in 1993 about 
veterans having been exposed to mustard gas, she remembered 
the scar on the veteran's arm and discussions with him; that 
the veteran volunteered for a gas test during service; that 
he incurred a back injury in service when his ship was sunk; 
that he had perfect health before service and a bad back in 
1945; and that a neurosurgeon asked if the veteran had ever 
fallen because something happened to cause his brain to 
deteriorate.  She stated her belief that epidural injections 
administered for the back caused the veteran's heart 
problems, and testified regarding the veteran's heart-related 
conditions.  She also stated her belief that numerous 
conditions were related to mustard gas exposure in service, 
or to an injury in service when the veteran's ship was 
attacked and sunk.   

During a personal hearing in June 1997 before the undersigned 
Member of the Board, the appellant testified that the veteran 
had volunteered for gas testing, which involved a puncture of 
mustard gas into the arms, and that he wrote her and told her 
about it.  She stated that a doctor said that the veteran's 
lung and larynx conditions were due to mustard gas exposure, 
which had been destroying the veteran's health beginning 
within the first 12 months of service separation.   She also 
stated that the veteran incurred a back disability in 
service, and that after an epidural was administered in 1974 
for the veteran's back, he developed heart problems.  She 
then presented her contentions and beliefs regarding numerous 
medical disorders that the veteran had.  The veteran's son 
testified that he was not born until 5 years after service 
separation, and that the veteran had a lot of bad health 
problems. 

The evidence that was associated with the record after the 
Court's February 1999 Order includes a letter from the 
appellant's attorney dated in June 1999 with an article from 
the Institute of Medicine titled Veterans at Risk: The Health 
Effects of Mustard Gas and Lewisite; records from the Social 
Security Administration including medical records and an 
October 1965 disability determination which indicates that 
the veteran was disabled from December 1964 due to a chronic 
lumbar spine disc lesion; a June 1999 letter from the 
Department of the Navy, Naval Research Laboratory which 
indicates that if the veteran participated in chemical 
warfare tests at the Great Lakes Naval Station in Illinois, 
the Naval Research Laboratory would not have any records and 
indicated that the National Personnel Records Center may have 
records pertaining to the veteran.


II.  DIC under 38 U.S.C.A. § 1310

A claimant of DIC benefits under 38 U.S.C.A. § 1310 must 
establish that a disability of service origin caused, 
hastened, or substantially and materially contributed to 
death.  See 38 U.S.C.A. § 1310(b); 38 C.F.R. § 3.12.  The 
death of a veteran will be considered to have been due to a 
service-connected disability where the evidence establishes 
that such disability was either the principal or contributory 
cause of death.  See 38 C.F.R. § 3.312.  The principal cause 
of death is one which singularly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  See 38 C.F.R. § 3.312 
(b).  The contributory cause of death is one that contributed 
substantially or materially, combined to cause death, or 
aided or lent assistance to the production of death.  See 
38 C.F.R. § 3.312(c).

A service-connected disability is one that was contracted in 
the line of duty and was incurred in or aggravated during 
active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  In addition, a service-connected disability 
includes certain chronic diseases, such as cardiovascular 
disease, diabetes mellitus, and hypothyroidism, which may be 
presumed to have been incurred in service if they become 
manifest to a compensable degree within one year after 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.09.  Lastly, a service-connected 
disability includes certain disorders that are presumed to be 
due to exposure to specified vesicant agents during service.  
See 38 C.F.R. § 3.316.

The provisions of 38 C.F.R. § 3.316 provide that:

(a) Except as provided in paragraph 
(b) of this section, exposure to the 
specified vesicant agents during active 
military service under the circumstances 
described below together with the 
subsequent development of any of the 
indicated conditions is sufficient to 
establish service connection for that 
condition:    
(1) Full-body exposure to nitrogen 
or sulfur mustard during active military 
service together with the subsequent 
development of chronic conjunctivitis, 
keratitis, corneal opacities, scar 
formation, or the following cancers: 
Nasopharyngeal; laryngeal; lung (except 
mesothelioma); or squamous cell carcinoma 
of the skin.    
(2) Full-body exposure to nitrogen 
or sulfur mustard or Lewisite during 
active military service together with the 
subsequent development of a chronic form 
of laryngitis, bronchitis, emphysema, 
asthma or chronic obstructive pulmonary 
disease.
(3) Full-body exposure to nitrogen 
mustard during active military service 
together with the subsequent development 
of acute nonlymphocytic leukemia.
(b) Service connection will not be 
established under this section if the 
claimed condition is due to the veteran's 
own willful misconduct (See Sec. 
3.301(c)) or there is affirmative 
evidence that establishes a nonservice-
related supervening condition or event as 
the cause of the claimed condition (See 
Sec. 3.303).


The veteran's death certificate shows he died in May 1992 and 
that the immediate cause of death was ischemic 
cardiomyopathy.  The underlying causes of death were listed 
as coronary artery disease and atherosclerosis.  Other 
significant conditions listed as contributing to death, but 
not resulting in the underlying cause of death included a 
history of diabetes mellitus and hypothyroidism.

The medical evidence for review does not demonstrate that any 
of the disorders listed on the veteran's death certificate 
were manifested during service or within one year of 
separation from service, nor does the appellant appear to be 
contending that this was the case.  The primary contention is 
that the veteran's exposure to mustard gas during service 
caused or contributed to the veteran's death.

However, the veteran's exposure to mustard gas is not 
documented by the evidence of record.  On the one hand, there 
are statements from private physicians that indicate that the 
veteran had been exposed to mustard gas during service and 
contemporaneous letters written by the veteran to the 
appellant during service.  For example, there is an August 
1995 statement from J. Michael Ray, M.D., which relates the 
veteran had told him that he had multiple scars on his arms 
as a result of mustard gas exposure and indicated that there 
were scars present on examination.  Letters from the veteran 
to the appellant while in service refer to past testing, and 
in particular, a letter dated July 13, 1943, refers to "some 
mustard gas shots."  The veteran went on to explain that the 
shots were to immunize him to mustard gas when he came in 
contact with it.  There is also a statement from a service 
comrade that confirms that he and the veteran underwent gas 
testing during service.  On the other hand, the Naval 
Research Laboratory and the NPRC have no records documenting 
the veteran's participation in mustard gas testing.  In 
particular, a September 1995 statement from the NPRC relates 
that the veteran had standard gas mask gas chamber training 
during his basic training and that there was no indication of 
mustard gas exposure.  

Thus, there is no documentation from official sources that 
the veteran was involved in mustard gas testing, and it is 
possible to interpret the veteran's letter to the appellant 
as referring to a shot which would immunize him from the 
effects of mustard gas should he later be exposed to it, 
rather than actual exposure to mustard gas.  Further, a 
statement from the service comrade does not refer to mustard 
gas exposure, and any statements made to private physicians 
that referred to mustard gas are clearly based on the history 
provided by the veteran to those physicians.  Consequently, 
the Board finds that the evidence fails to demonstrate, by 
even an approximate balance of the evidence, that the veteran 
was in fact exposed to mustard gas during service.  In this 
regard, the Board finds that the records maintained by 
Government agencies have greater probative value than 
statements made by the veteran to the appellant and private 
physicians.

Even assuming that the veteran was in fact exposed to mustard 
gas during service, the provisions of 38 C.F.R. § 3.16 have 
no bearing on the appellant's claim because none of the 
disabilities listed on the veteran's death certificate is 
presumed to be due to exposure to mustard gas.  In addition, 
no physician has offered an opinion that any of the 
disabilities listed on the veteran's death certificate are in 
any way related to exposure to mustard gas.  In this regard, 
a November 1994 statement from Glen T. Morris, D.O., requires 
special mention. 

The appellant's representative has argued that the letter 
from Dr. Morris provides a nexus between the veteran's 
exposure to mustard gas, or "noxious substances" and the 
cardiovascular disease that caused the veteran's death.  
Indeed, in the joint motion it was agreed that "the letter 
from Dr. Morris, stating that the veteran's exposure to 
noxious gases in the service contributed to his death, was a 
medical link between the exposure and the death, sufficient 
to make the claim well grounded."  Joint Motion at 3.  
However, Dr. Morris does not appear to have actually made 
such a link.  

In the November 1994 letter Dr. Morris writes:  "[The 
veteran] has undergone numerous medical challenges over the 
many years for which cardiomyopathy produced his demise and 
[sic] May 1992."  Dr. Morris then lists 8 items in the 
problem list, with coronary artery disease listed as No. 1.  
Item No. 8 was: "Exposure to noxious substances while in the 
military via history only.  Pure medical records are 
unavailable secondary to his warships being sunk during 
strategic commands in the Pacific."  Nowhere in Dr. Morris' 
letter does he link any aspect of the veteran's 
cardiovascular disease with the exposure to noxious 
substances during service.  The lack of "pure medical 
records" is not significant because it is not asserted that 
the veteran was ever treated for any exposure to noxious 
substances during service, and the reported exposure occurred 
during basic training prior to the veteran's assignment to a 
warship.  Indeed, Dr. Morris' failure to link the veteran's 
cardiovascular disease to mustard gas or noxious substances 
is consistent with the article from the Institute of Medicine 
titled Veterans at Risk: The Health Effects of Mustard Gas 
and Lewisite submitted by the appellant's attorney.  On page 
5 of that article it was indicated that there was 
insufficient evidence found to demonstrate a causal 
relationship between exposure and several health conditions, 
including cardiovascular diseases, except for those that may 
result from serious infection shortly following exposure such 
as heart disease resulting from rheumatic fever.  Thus, there 
is no competent medical evidence that demonstrates that the 
veteran's heart disease was in any way related to his period 
of service, including exposure to mustard gas or noxious 
substances.  Suffice it to point out that the record does not 
demonstrate, nor is it contended that the veteran had 
cardiovascular disease "from serious infection shortly 
following exposure such as heart disease resulting from 
rheumatic fever."  

The appellant has related that the veteran developed numerous 
disorders as a result of exposure to mustard gas, including 
chronic obstructive pulmonary disease, brain deterioration, 
bone deterioration of the spine, a sexual dysfunction and a 
psychological disorder.  However, even assuming the veteran 
was exposed to mustard gas, there is no competent medical 
evidence of record that demonstrates that any of these 
disorders caused or contributed in any way to the veteran's 
death.

One last item merits discussion.  The appellant has asserted 
that the veteran's cardiovascular disease is due to epidural 
blocks and myelograms he received for treatment of his back 
disability.  However, the veteran was not service connected 
for a back disability, and even assuming that service 
connection had been established for a back disability, no 
competent medical evidence has been submitted which 
demonstrates that epidural blocks and myelograms the veteran 
received in the 1970's was in any way related to the 
development or onset of cardiovascular disease which 
eventually caused the veteran's death.

Accordingly, the Board finds that a preponderance of the 
evidence is against a conclusion that a service-connected 
disability was either a principal or contributory cause of 
the veteran's death.  Accordingly, DIC benefits under the 
provisions of 38 U.S.C.A. § 1310 is not established. 


III.  DIC under 38 U.S.C.A. § 1318.

The appellant's representative has argued that the veteran 
was totally disabled for a period of 10 years prior to his 
death due to a back disorder and cardiovascular disease and 
that the veteran would have been "hypothetically" entitled to 
a 100 percent evaluation for that period of time.  As such, 
it is asserted that DIC benefits under 38 U.S.C.A. § 1318 is 
warranted.

The premise of this argument assumes that service connection 
had been established for either a back disorder or 
cardiovascular disease, and that one or both of the disorders 
had been improperly evaluated and that the veteran would have 
hypothetically been "entitled to receive" a 100 percent 
evaluation for the requisite period of time.  However, a 
review of the record discloses that service connection had 
never been established for a back disorder or cardiovascular 
disease.  In this regard, in Wingo v. West, 11 Vet. App. 307 
(1998) the Court interpreted 38 C.F.R. § 3.22(a) as 
permitting a DIC award in a case where the veteran had never 
established entitlement to VA compensation for a service-
connected total disability and had never filed a claim for 
such benefits which would have resulted in entitlement to 
compensation for the required period.  The Court concluded 
that the language of 38 C.F.R. § 3.22(a) would permit a DIC 
award where it is determined that the veteran 
"hypothetically" would have been entitled to a total 
disability rating for the required period if he or she had 
applied for compensation during his or her lifetime.  

However, the Court recently limited the effect of the holding 
in Wingo to claims filed prior to March 1992, the date 
38 C.F.R. § 20.1106 became effective.  See Marso v. West, No. 
97-2178 (U.S. Vet. App. Dec. 23, 1999).  The provisions of 
38 C.F.R. § 20.1106 requires, by negative implication, that a 
rating decision during a veteran's lifetime must be taken 
into consideration when adjudicating a claim for DIC benefits 
under 38 U.S.C.A. § 1318.  In this case, the veteran died in 
May 1992 and the appellant filed her claim in November 1993.  
Thus, the Court's interpretation of entitlement to DIC 
benefits under 38 U.S.C.A. § 1318 set forth in Wingo and 
Carpenter v. Gober, 11 Vet. App. 140 (1998) is not applicable 
given the Court's holding in Marso.

In the Carpenter case, it was argued that 38 C.F.R. § 20.1106 
precluded an "entitled to receive" claim under 38 U.S.C.A. 
§ 1318(b) where the VA or the BVA had previously denied the 
veteran's claim for a 100 percent disability rating within 
10 years prior to the veteran's death.  The Court did not 
reach the question of whether 38 C.F.R. § 20.1106 affects a 
"hypothetical entitlement" claim under 38 C.F.R. § 1318(b), 
because the appellant in Carpenter had filed her claim in 
September 1991, and 38 C.F.R. § 20.1106 became effective in 
March 1992.  In Wingo, the Court held that where a veteran 
had never filed a claim for VA benefits, the veteran's 
surviving spouse could still file a claim for DIC benefits to 
demonstrate that the veteran would have been entitled to 
receive VA compensation for a 100 percent disability rating 
for 10 continuous years prior to the veteran's death.  In 
that case, the service department had certified the veteran 
had been 100 percent disabled at the time he was released 
from service in 1946.  The veteran was then awarded 
retirement pay after his discharge from service.  He died 
later in 1992.  The Court found that the appellant had 
submitted a well grounded "entitled to receive" claim for DIC 
benefits under 38 U.S.C.A. § 1318(b)(1).

The Court explained in Marso that the Carpenter decision 
applies to 38 U.S.C.A. § 1318(b) "entitled to receive" claims 
filed prior to the promulgation and that Marso applies to 
claims filed after § 20.1106 became effective.  The Wingo 
decision continues to control where no final VA decision 
regarding the veteran's level of disability had been made 
which would affect a survivor's claim under § 1318(b)(1).  
The Court concluded that a survivor of a deceased veteran is 
eligible for DIC under § 1318(b)(1) if, (1) the veteran was 
in actual receipt of a 100 percent disability rating for the 
statutory period of time, (2) the veteran would have been in 
receipt of a 100 percent disability rating for such time but 
for CUE (clear and unmistakable error) in a final RO or BVA 
decision, or (3) if under the specific and limited exceptions 
under Carpenter or Wingo the veteran was "hypothetically" 
entitled to a 100 percent disability rating for the required 
period of time.

While at first glance this case may be perceived to be 
similar to the factual situation in Wingo in that the veteran 
had never established service connection for a disability 
that was asserted to have been 100 percent disabling 10 years 
prior to his death.  However, the disability at issue in 
Wingo was clearly a service-related disability because the 
service department had certified that the veteran was 100 
percent disabled due to that disability at the time he was 
released from service.  In this case, no such comparable 
factual situation is present.  In fact, the veteran had 
claimed entitlement to service connection for a back 
disability, and that claim was denied by the Board in January 
1969.  The difference appears to be that in Wingo it was 
assumed that the veteran was entitled to service connection 
for the disability at issue and the issue to be resolved was 
the appropriate evaluation for the period of time 10 years 
prior to the veteran's death.  In this case, the appellant's 
representative is seeking to establish a hypothetical 
determination as to service connection for the veteran's back 
disorder and a hypothetical entitlement to a 100 percent 
evaluation for 10 years prior to the veteran's death.  The 
Board believes that the facts in this case do not fall within 
the Wingo exception explained in Marso because there had been 
a decision during the veteran's lifetime that he was not 
entitled to service connection for his back disability.  The 
Board would also observe that following the Board's January 
1969 decision the veteran never attempted to reopen his claim 
for service connection for a back disability, nor has the 
appellant's representative asserted that the January 1969 BVA 
decision was clearly and unmistakably erroneous.  See 
38 U.S.C.A. § 7111 (West 1991 and Supp. 1999). 

While the appellant's representative has also asserted that 
the veteran was hypothetically entitled to a 100 percent 
evaluation for cardiovascular disease for a period of time 10 
years prior to his death, as explained above, in Part II and 
with respect to the hypothetical entitlement to a 100 percent 
evaluation for a back disorder, the veteran was not service 
connected for cardiovascular disease, and thus could not be 
rated 100 percent disabled prior to his death, and there is 
simply no evidence of record which demonstrates a 
cardiovascular disease was manifested during service, within 
one year of separation from service or had any nexus or 
relationship to service.  Accordingly, the Board finds and 
concludes that entitlement to DIC benefits under 38 U.S.C.A. 
§ 1318 is not warranted. 

In closing, the Board notes that in response to Wingo, 38 
C.F.R. § 3.22 was recently revised and VA has established an 
interpretative rule reflecting its conclusion that section 
1318 authorizes payment of DIC only in cases were the veteran 
had, during his or her lifetime, established a right to 
receive total service-connected disability compensation from 
VA for the period required by that statute or would have 
established such a right if not for clear and unmistakable 
error by VA.  These changes are set forth in 65 Fed. Reg. 
3388-3392 (Jan. 21, 2000).  The revised regulation clearly 
sets forth that the term "entitled to receive" means that, 
at the time of death, the veteran had a service-connected 
disability rated totally disabling by the VA but was not 
receiving compensation for one of several specified reasons 
listed in 38 C.F.R. § 3.22(b), none of which are applicable 
here.  The Board, in this decision, does not address the 
question of whether this action renders the claim for DIC 
under 38 U.S.C.A. § 1318 in this case moot since, as set 
forth above, under the hypothetical entitlement theory 
analysis, the appellant is still not entitled to the benefit 
sought on appeal.


ORDER

The claim for Dependency and Indemnity Compensation benefits 
is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

